MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                           FILED
regarded as precedent or cited before any                                   Jul 15 2020, 9:23 am
court except for the purpose of establishing                                    CLERK
the defense of res judicata, collateral                                     Indiana Supreme Court
                                                                               Court of Appeals
estoppel, or the law of the case.                                                and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Timothy P. Broden                                         Curtis T. Hill, Jr.
Lafayette, Indiana                                        Attorney General
                                                          Megan M. Smith
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Scott A. Ruhlander,                                       July 15, 2020
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          19A-CR-2841
        v.                                                Appeal from the
                                                          Tippecanoe Superior Court
State of Indiana,                                         The Honorable
Appellee-Plaintiff                                        Randy J. Williams, Judge
                                                          Trial Court Cause No.
                                                          79D01-1801-F5-10



Vaidik, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-2841 | July 15, 2020                       Page 1 of 6
                                           Case Summary
[1]   Scott A. Ruhlander appeals his six-year sentence for Level 5 felony operating a

      motor vehicle after privileges were forfeited for life, arguing that it is

      inappropriate. We affirm.



                            Facts and Procedural History
[2]   Ruhlander has a history of traffic violations dating back to 1991. Most notably,

      he has been convicted of operating a motor vehicle after his privileges were

      forfeited for life six times. While on probation for this crime in Cass County, an

      officer found Ruhlander driving a car once more. On January 10, 2018, an

      officer with the Lafayette Police Department saw a car with suspicious license

      plates in the parking lot of a Village Pantry. When the car left the parking lot,

      the officer conducted a routine traffic stop. When the officer approached the

      car, he found Ruhlander behind the wheel. Ruhlander admitted that he was

      aware his driving privileges were forfeited for life at the time of the traffic stop.


[3]   The State charged Ruhlander with Level 5 felony operating a motor vehicle

      after privileges were forfeited for life. After posting bond, Ruhlander failed to

      appear at his original guilty-plea hearing in May 2018, and a warrant was

      issued for his arrest. App. Vol. II p. 7. Over a year later, in July 2019,




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2841 | July 15, 2020   Page 2 of 6
      Ruhlander was arrested for resisting law enforcement in Carroll County, at

      which time the warrant in this case was served.1


[4]   In August 2019, Ruhlander pled guilty as charged. At the sentencing hearing,

      evidence was presented about Ruhlander’s criminal history, which spans forty

      years. Id. at 47. Specifically, Ruhlander has twelve felony convictions and

      eleven misdemeanor convictions. Most relevant to this case, Ruhlander has

      seven convictions for driving while suspended and six convictions for operating

      a motor vehicle after privileges were forfeited for life (1995, 1999, 2002, 2006,

      2011, 2012). For his 2012 conviction, Ruhlander was sentenced to eight years,

      with four years executed in the Department of Correction and four years

      suspended to probation. Ruhlander was still on probation for his 2012

      conviction when he committed the offense in this case. In addition, twelve

      petitions to revoke Ruhlander’s probation have been filed, with at least seven

      being found true.2


[5]   The trial court found five aggravators: Ruhlander has an extensive criminal

      history, he was charged with resisting law enforcement after posting bond in

      this case, he failed to appear for his original guilty-plea hearing, he consumed

      alcohol after posting bond, and previous attempts at rehabilitation have failed.

      Id. at 18. The court found four mitigators: Ruhlander’s guilty plea, his service in




      1
          The resisting charge was dismissed in November 2019. See Cause No. 08D01-1907-CM-000220.
      2
       A petition to revoke Ruhlander’s probation was filed in the 2012 case, and it is still pending. See Cause No.
      09D02-1105-FC-000021.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2841 | July 15, 2020                       Page 3 of 6
      the National Guard, his employment history, and his familial support. The

      court sentenced Ruhlander to six years, with five years executed (three years in

      the Department of Correction and two years on community corrections) and

      one year suspended to probation. Id.


[6]   Ruhlander now appeals his sentence.



                                 Discussion and Decision
[7]   Ruhlander contends that his sentence is inappropriate in light of the nature of

      the offense and his character. He asks us to revise his sentence to six years with

      three years executed in the Department of Correction and three years

      suspended to probation.


[8]   Indiana Appellate Rule 7(B) provides that an appellate court “may revise a

      sentence authorized by statute if, after due consideration of the trial court’s

      decision, the court finds that the sentence is inappropriate in light of the nature

      of the offense and the character of the offender.” “Whether a sentence is

      inappropriate ultimately turns on the culpability of the defendant, the severity

      of the crime, the damage done to others, and a myriad of other factors that

      come to light in a given case.” Thompson v. State, 5 N.E.3d 383, 391 (Ind. Ct.

      App. 2014) (citing Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind. 2008)).

      Because we generally defer to the judgment of trial courts in sentencing matters,

      defendants have the burden of persuading us that their sentences are

      inappropriate. Schaaf v. State, 54 N.E.3d 1041, 1044-45 (Ind. Ct. App. 2016).


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2841 | July 15, 2020   Page 4 of 6
[9]    A person who commits a Level 5 felony must be imprisoned for a fixed term of

       between one and six years, with an advisory sentence of three years. Ind. Code

       § 35-50-2-6. The trial court sentenced Ruhlander to six years, with five years

       executed and one year suspended to probation.


[10]   We agree with Ruhlander that there is nothing particularly egregious about the

       nature of the offense. However, his character justifies his above-advisory

       sentence. At the time of the traffic stop, Ruhlander had six convictions for

       operating a motor vehicle after privileges were forfeited for life and was on

       probation for committing that offense in 2012. When Ruhlander was on bond

       in this case, he failed to appear for a May 2018 hearing, and he remained at

       large for more than a year, until he was arrested for resisting law enforcement in

       July 2019. In addition, twelve petitions to revoke Ruhlander’s probation have

       been filed, seven of which have been found to be true. As the trial court aptly

       stated, “previous attempts at rehabilitation have failed.” Tr. p. 33. Given

       Ruhlander’s extensive criminal history, including six convictions for the very

       same offense and the fact that he was on probation for the same offense when

       he was arrested in this case, we find that his sentence is not inappropriate.3


[11]   Affirmed.




       3
         Ruhlander claims that the two-year community-corrections portion of his sentence is “illusory” because he
       owes money to community corrections and if he can’t pay the money, he will have to serve those two years
       in the DOC instead. Appellant’s Br. p. 7. But even if Ruhlander has to serve five years in the DOC instead of
       three, we would still find that his sentence is not inappropriate because his 2012 conviction for the same
       crime resulted in a four-year sentence to the DOC.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2841 | July 15, 2020                     Page 5 of 6
May, J., and Robb, J., concur.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-2841 | July 15, 2020   Page 6 of 6